PER CURIAM.
Upon the rehearing of this case it was again exhaustively briefed and argued, and we have again read and considered the determinate evidence and the briefs, and are not convinced that there was any error prejudicial to the bank in the trial or judgment herein, except that by mistake the amount stated in the judgment, as counsel for the parties agree, was $600 in excess of the amount which it should have been.
It is accordingly ordered that the judgment in this case, rendered on January 28, 1925, affirming the judgment of the District Court, be and the same is hereby set aside and for naught held, that the court below be and it is directed to change the principal amount of the judgment by substituting the sum of $21,594.54 for the $22,194.54 therein, that the judgment, thus modified, be and it hereby is affirmed, and that the Galion Iron Works & Manufacturing Company have and recover against the Oklahoma State Bank, Enid, Okl., the sum of $20 for its costs herein, and have execution therefor.